DETAILED ACTION
This Non-Final action is responsive to the application filed 1/31/2020 and IDS filed 6/17/2020.

In the application Claims 1-11 are pending. Claims 1 and 5 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Drawings
The Drawings filed on 1/31/2020 have been approved.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 has been entered, and considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huszar (U.S. Pub 2018/0240031, published Aug. 23, 2018 and cited in the IDS filed 6/17/2020).
Regarding Independent claims 1 and 5, Huszar discloses A method for updating a dynamic list of labeling tasks, the dynamic list comprising data items for which labeling tasks are to be performed and a relevancy value for each of the labeling tasks therein, the method comprising: 
at a server, receiving one or more labels, each label associated to one labeling task (see abstract & fig. 1, numeral 131, discloses receiving labels); 
at the server, inserting the one or more received labels into a dataset (see fig. 1, discloses inserting the labels into a dataset to create labeled objects); 
at the server, training an Artificial Intelligence (AI) model on labeled data items from the dataset (see fig. 1 & paragraph 23, discloses that the labeled objects are provided as input to an active learning system consisting of deep neural network); 
obtaining predicted labels for a plurality of unlabeled data items from the dataset by applying the model thereon (see fig. 1 & paragraph 28, discloses generating predicted classification has output from the trained neural network thereby labeling the unlabeled objects); 
computing a model-uncertainty measurement by applying one or more uncertainty estimation methods (see paragraph 28, discloses that the label evaluator determines the diversity of the prediction to determine a metric regarding the variance in the prediction); 
computing relevancy values for at least a subset of the predicted labels taking into account the predicted label and the model-uncertainty measurement (see paragraph 28, discloses that the relevancy values are the determined variance of each of the predicted labels); 
inserting in the dynamic list, the data items corresponding to the labeling tasks with the highest relevancy values (see paragraph 30, discloses inserting int he dynamic list by updating the dataset based on labeled examples and their determined variance); and 
reordering the dynamic list upon computing of the relevancy values (see paragraph 30, discloses reordering a dynamic list by updating the dataset based on labeled examples and their determined variance).

Regarding Dependent claim 2, with dependency of claim 1, Huszar discloses wherein examples of uncertainty estimation methods comprise Monte-Carlo Dropout and Bayesian Network (see fig. 1 & paragraph 28, including the explanation provided in the Independent claim).Regarding Dependent claims 3 and 6, Huszar discloses assigning tasks from the dynamic list to labelers considering relevancy value of the predicted labels (see fig. 1 & paragraph 28, including the explanation provided in the Independent claim).Regarding Dependent claims 4 and 7, Huszar discloses re-computing the dynamic list based on triggers comprising one or more of: a number of idle processing cycles and a magnitude of the highest relevancy values (see fig. 1 & paragraph 28, including the explanation provided in the Independent claim).Regarding Dependent claim 8, with dependency of claim 5, Huszar discloses a network interface module for interfacing with a plurality of remote labelers (see fig. 1 & paragraph 28, including the explanation provided in the Independent claim).Regarding Dependent claim 9, with dependency of claim 5, Huszar discloses a network interface module for communicating the dynamic list to labelers (see fig. 1 & paragraph 28, including the explanation provided in the Independent claim).Regarding Dependent claim 10, with dependency of claim 5, Huszar discloses a network interface module for communicating the labels to the processor module (see fig. 1 & paragraph 28, including the explanation provided in the Independent claim).
Regarding Dependent claim 11, with dependency of claim 5, Huszar discloses wherein the storage module is a remote database accessible through a network (see fig. 1 & paragraph 28, including the explanation provided in the Independent claim).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ju et al. (U.S. Pub 2022/0084631) discloses “Method And Apparatus For Machine Learning Based Identification Of Structural Variants In Cancer Genomes”
Kalluri et al. (U.S. Pub 2021/0035025) discloses “Systems And Methods For Optimizing Machine Learning Models By Summarizing List Characteristics Based On Multi-Dimensional Feature Vectors”
Chen et al. (U.S. Pub 2020/0388358) discloses “Machine Learning Method For Generating Labels For Fuzzy Outcomes”
Sati et al. (U.S. Pub 2020/0176112) discloses “Automated Labeling Of Images To Train Machine Learning”
Rastogi et al. (U.S. 10,157,351) discloses “Persona Based Data Mining System”
Ghosh et al. (U.S. 9,747,555) discloses “Labeling Of Data For Machine Learning”
Williams, JR, et al. (U.S. Pub 2015/0254555) discloses “Classifying Data With Deep Learning Neural Records Incrementally Refined Through Expert Input”
Mensink et al. (U.S. Pub 2012/0269436) discloses “Learning Structured Prediction Models For Interactive Image Labeling”
Rudick (U.S. 8,162,176) discloses “Method And Apparatuses For Providing A Selectable Beverage”
Yarin Gal et al., Dropout as a Bayesian Approximation: Representing Model Uncertainty in Deep Learning, published Oct. 4, 2016 via University Of Cambridge, pgs. 1-12 (pdf)
Curtis G. Northcutt et al., Confident Learning: Estimating Uncertainty in Dataset Labels, published Apr. 8, 2021 via University Of Cambridge, pgs. 1-39 (pdf)
Parijat Dube et al., Automatic Labeling of Data for Transfer Learning, published 2019 via openaccess.thecvf.com, pgs. 1-8 (pdf)
Michael Darling, Using Uncertainty To Interpret Supervised Machine Learning, published 11/1/2019 via University Of New Mexico, pgs. 1-103 (pdf)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
6/17/2022